Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits. 
Claim Objections
Claim 1 is objected to because of the following informalities:    
Regarding Claim 1, line 8-9, “in a retracted position” should read “in the retracted position” to avoid any antecedent basis issues. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 5377513 A, in view of Wilson US 5386713 A.
Regarding Claim 1, Miyamoto teaches: A magnetically-triggered lock mechanism for interengaging two relatively movable components, comprising: a bolt (Unnumbered feature comprising: 1, 4, 5, 6, and 7) displaceable between extended (Fig 4) and retracted positions (Fig 
Regarding Claim 9, Miyamoto, in view of Wilson, teaches: The lock mechanism of claim 1 wherein the first component is a door or window panel (Miyamoto: Col 10 L35-38), and the second component is a frame associated with the door or window panel (Miyamoto: Col 3 L54-55).
Claims 2-4, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 5377513 A and Wilson US 5386713 A, further in view of Moon US 20100263418 A1.
Regarding Claim 2, the combination of Miyamoto and Wilson teaches: all of the claim limitations according to claim 1. While the combination of Miyamoto and Wilson does teach a lock box (Miyamoto: 2) housing a bolt (Miyamoto: Unnumbered feature comprising: 1, 4, 5, 6, and 7) and a support collar (Miyamoto: 9) disposed on the lock box (Miyamoto: Fig 4), it does not specifically teach both an inner and outer casing. Moon teaches that it is known in the art to have an inner casing (Moon: 29. Please note: Google’s definition of casing via oxford languages: “a cover or shell that protects or encloses something”, 29 would be a cover and 21 would be a shell) and an outer casing (Moon: 21) for housing a bolt (Moon: 190) with a support collar (Moon: 28) disposed between the inner casing and outer casing (Moon: P0073 L1-5, Figs 1, 5-7). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miyamoto and Wilson, with the teachings of Moon, to have an inner and outer casing house the bolt with the support collar disposed between the inner and outer casings, increasing the resistance of the lock to protect sensitive components from tamper and debris.
Regarding Claim 3, Miyamoto and Wilson, further in view of Moon, teaches: The lock mechanism of claim 2 wherein the support collar absorbs and distributes to the inner and/or outer casing a load generated from the bolt as the bolt moves to the extended position through the support collar (as the bolt 1, 4, 5, 6, and 7, in Miyamoto is extended from Fig 1 to Fig 4, it 
Regarding Claim 4, Miyamoto and Wilson, further in view of Moon, teaches: The lock mechanism of claim 2 wherein the support collar is secured between the inner casing and outer casing by at least one fastener (Moon: 19; P0073 L4-5).
Regarding Claim 18, Miyamoto and Wilson, further in view of Moon, does not explicitly disclose a method of interengaging two relatively moveable components as claimed. However, given the structure of the lock mechanism as disclosed by Miyamoto, Wilson, and Moon (per rejection of claims 1-4 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to interengage two relatively moveable components.
Regarding Claim 22, Miyamoto and Wilson, further in view of Moon, does not explicitly disclose a method of interengaging two relatively moveable components as claimed. However, given the structure of the lock mechanism as disclosed by Miyamoto, Wilson, and Moon (per rejection of claim 9 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 5377513 A and Wilson US 5386713 A, further in view of Kim WO 2012138119 A2.
Regarding Claim 5, the combination of Miyamoto and Wilson teaches: all of the claim limitations according to Claim 1.  This combination does not teach: wherein the second component includes an adjustable strike having a top portion and a base portion, the adjustable strike adapted to permit vertical translation of the top portion away from or towards the base portion to maintain the strike top portion within close proximity to the latch mechanism, and wherein the second magnet is disposed within the adjustable strike top portion (Please note: It 
Regarding Claim 6, Miyamoto and Wilson, further in view of Kim, teaches: The lock mechanism of claim 5 wherein the adjustable strike includes a spring (Kim: P) disposed between the top portion and base portion (Kim: Fig 3, spring P is between top portion 24, 24a, 24b, 24c and bottom portion 22) to bias the top portion away from the base portion (Fig 3, spring is applying pressure to top portion 24, 24a, 24b, 24c away from base as screw P is adjusted).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 5377513 A, Wilson US 5386713 A, and Kim WO 2012138119 A2, further in view of Mascotte US 5171050 A.
Regarding Claim 7, The combination of Miyamoto, Wilson, and Kim teach: the lock mechanism of claim 6 wherein the adjustable strike further includes an adjustment screw (Kim: 
Regarding Claim 8, Miyamoto, Wilson, and Kim, in view of Mascotte, teaches: The lock mechanism of claim 7 wherein rotation of the adjustment screw (Kim: Fig 3, S’) and nut (Mascotte: 46) causes the spring to compress or expand to permit vertical translation of the adjustable strike top portion towards or away from the base portion (Kim: Fig 3, as adjustment screw S’ and nut from Mascotte on opposite end of adjustment screw is rotated in either direction as indicated by arrows above adjustment screw, the spring P would expand or compress as adjustable strike top portion 24, 24a, 24b, 24c moved way or towards base portion 22 as indicated by vertical arrows below 24).
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 5377513 A, Wilson US 5386713 A, and Moon US 20100263418 A1, further in view of Kim WO 2012138119 A2.
Regarding Claim 19, Miyamoto, Wilson, and Moon does not explicitly disclose the method of claim 18. However, given the structure of the lock mechanism as disclosed by Miyamoto, Wilson, and Moon (per rejection of claims 1-4 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to interengage two relatively moveable components. Miyamoto, Wilson, and Moon do not teach: wherein the second component includes an adjustable strike having a top portion and a base portion, the adjustable strike adapted to permit vertical translation of the top portion away from or towards the base portion to maintain the strike top portion within close proximity to the latch mechanism, and wherein the second magnet is disposed within the adjustable strike top portion (Please note: It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) Kim teaches that it is known in the art to have an adjustable strike (Kim: Fig 2) having a top portion (Kim: unnumbered feature comprising: 24, 24a, 24b, 24c) and a base portion (Kim: 22, Fig 3, 22 has legs that are below  top portion 24, 24a, 24b, 24c), that is adapted to permit vertical translation of the top portion away from or towards the base portion (Kim: Fig 3, as screw S’ is turned, top portion 24, 24a, 24b, 24c moves away from or towards bottom portion 22 as indicated by arrow) to maintain strike top portion within close proximity to the latch mechanism (Kim Fig 2 and 3, end of 24c of top portion is in close proximity to latch mechanism 10). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miyamoto and Wilson to include the adjustable strike of Kim to allow the bolt to extend deeper into the strike, increase locking performance and reliability (Kim: P6-7, see attached description with numbered paragraphs). Therefore given the structure of the lock mechanism taught by Miyamoto, Wilson, and Moon, in 
Regarding Claim 20, Miyamoto, Wilson, Moon, and Kim does not explicitly disclose the method of claim 20. However, given the structure of the lock mechanism as disclosed by Miyamoto, Wilson, Moon, and Kim (per rejection of claims 6 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto US 5377513 A, Wilson US 5386713 A, Moon US 20100263418 A1, and Kim WO 2012138119 A2, further in view of Mascotte.
Regarding Claim 21, Miyamoto, Wilson, Moon, and Kim does not explicitly disclose the method of claim 20. However, given the structure of the lock mechanism as disclosed by Miyamoto, Wilson, Moon, and Kim (per rejection of claims 6 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed. Miyamoto, Wilson, Moon, and Kim does not teach: the adjustment screw extending through a nut, with the adjustment screw and nut being adapted to limit a height of the adjustable strike (Please note: It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04), rotation of the adjustment screw and nut causing the spring to compress or expand to adjust the height of the adjustable strike. Mascotte teaches that it is known in the art to use an adjustment screw (Mascotte: 44) and nut (Mascotte: 46) to limit height/depth (Col 3 L35-43) of an adjustable strike (Figs 2-8). It would be obvious for one of ordinary skill in the art before the .

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, none of the prior art of record discloses a lock mechanism having the combination of features recited in claim 10. The closest prior arts of record, the combination of Miyamoto US 5377513 A and Wilson US 5386713 A, teaches a lock mechanism but fails to teach a slack block connected to the bolt and moveable relative to the pawl or pinion gear between a first position permitting rotation of the pawl or pinion gear and a second position preventing rotation of the pawl or pinion gear.
Regarding Claims 11-17, these claims are objected to due to their dependencies on claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675